Citation Nr: 0403335	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  94-12 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for duodenal 
ulcer.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from November 1966 
to April 1967.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1993 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina.                  

By April 1996 and December 1997 actions, the Board remanded 
this case for development of the evidence.  In a May 2003 
decision, the Board directed that additional development be 
undertaken.  To the extent possible this has been completed 
and will be discussed below.


FINDINGS OF FACT

1.  In June 2003, the appellant failed to report for a VA 
examination of the stomach, duodenum, and peritoneal 
adhesions.    

2.  The appellant's service-connected duodenal ulcer is not 
manifested by current symptoms.


CONCLUSION OF LAW

The schedular criteria for an increased (compensable) 
evaluation for a duodenal ulcer have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 4.7, 
4.114, Diagnostic Code 7305 (2003).       


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  
The intended effect of the new regulation is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.   

In the instant case, it appears that following a December 
1997 Board remand decision, the appellant's original claims 
file was misplaced by the VA and the current folder is a 
rebuilt folder.  In this regard, the Board observes that in a 
memorandum, dated in August 2001, it was noted that the 
appellant's claims file had been missing since approximately 
1998 and that a temporary file had been made.  Thus, the 
Board recognizes that the current claims file is a rebuilt 
folder.  Nevertheless, as explained in greater detail below, 
a review of the record reflects that, indeed, the RO 
undertook all development necessary to comply with the 
notification and assistance requirements of the VCAA.  
Specifically, VA notified the appellant of the evidence 
needed to substantiate his claim, explained to him who was 
responsible for submitting such evidence, and obtained and 
fully developed all other evidence necessary for the 
equitable disposition of that claim.  In light of the 
foregoing, the Board's decision to proceed in adjudicating 
the appellant's claim does not prejudice the appellant in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).    

As required by the VCAA, the RO notified the appellant of the 
information needed to substantiate his claim and explained to 
him who was responsible for obtaining such information.  See 
38 U.S.C.A. §§ 5102, 5103 (West 2002); see also Quartuccio v. 
Principi, 10 Vet. App. 183 (2002) (holding that both the 
statute and regulation clearly require the Secretary to 
notify the claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  For instance, as per the May 2003 Board 
remand decision, in a letter from the RO to the appellant, 
dated in May 2003, the RO specifically requested that the 
appellant identify all physicians or medical facilities from 
which he had received treatment for his service-connected 
duodenal ulcer since January 1997, and that he authorize the 
release of their records to the RO, or, if he wished, obtain 
such records on his own accord.  The evidence of record is 
negative for a response from the appellant.

The appellant was first informed of the VCAA in a December 
2002 letter from the RO.  Therefore, given that this matter 
comes before the Board on appeal of a December 1993 rating 
action, and that the VCAA was not signed into law until 
November 2000, it is clear that it was not until after the 
original rating action on appeal was promulgated did the RO 
provide notice to the appellant regarding the duty to notify 
him of the evidence he must provide, and the evidence that VA 
would obtain on his behalf.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, 
§ 401, 116 Stat. 2820, 2832) (providing that "[i]n making 
the determinations under [section 7261(a)], the Court shall . 
. . take due account of the rule of prejudicial error")."  
Id at 13.

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the appellant would be 
nullified by a strict reading of Pelegrini, and essentially 
place the appellant at the end of the line of cases waiting 
to be adjudicated.  

The Board does not believe that voiding the December 1993 
rating decision is in the appellant's best interests.  Simply 
put, in this case, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claim.  Quartuccio, 16 Vet. App. at 183.  He has also 
been given ample time to respond.  There is no indication 
that there is additional evidence that has not been obtained 
and that would be pertinent to the present claim.  Moreover, 
the appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased (compensable) rating for duodenal ulcer.  The 
discussions in the supplemental statements of the case 
(SSOC's) have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Hence, not withstanding Pelegrini, to allow the 
appeal to continue would not be prejudicial error to the 
claimant.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).  

In light of the above, the Board concludes it should proceed, 
as specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio, 16 
Vet. App. at 183.  The claimant has sufficient notice of the 
type of information needed to support said claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including the Veterans Claims Assistance Act of 
2000, has been satisfied with respect to said issue on 
appeal.  Accordingly, appellate review may proceed without 
prejudice to the appellant.  See Bernard, 4 Vet. App. at 384.   


I.  Factual Background

At the outset, as noted above, the current claims file is a 
rebuilt folder.       

A private hospital discharge summary shows that the appellant 
was hospitalized for eight days in January 1981.  Upon 
admission, it was noted that a recent upper GI 
(gastrointestinal) series revealed marked rugal fold 
hypertrophy and multiple epigastric and duodenal ulcers.  
While the appellant was hospitalized, he underwent an upper 
endoscopy which revealed no evidence of any gastric 
ulceration.  

A private hospital discharge summary reflects that the 
appellant was hospitalized for four days in September 1985.  
While the appellant was hospitalized, he underwent an upper 
GI series which showed no evidence of any ulcerations.  

A private medical examination report shows that in December 
1994, the appellant underwent a physical examination.  At 
that time, he gave a history of having ulcers in the gastric 
region.  The appellant noted that in 1970, he had a partial 
gastrectomy.  According to the appellant, at present, he took 
daily medication for his ulcer disease, which "pretty much" 
controlled his abdominal discomfort.  The appellant denied 
any nausea, vomiting, melena, or hematemesis.  Following the 
physical examination, the diagnosis was history of gastric 
ulcers which seemed to be controlled at present with 
medication.  

In a private medical examination report, dated in September 
1995, it was noted that the appellant had a gastrectomy in 
1978 for ulcer disease.  According to the examination report, 
the appellant indicated that he had a continuing history of 
recurring ulcers, without significant bleeding in recent 
years.  It was indicated that the appellant was maintained on 
anti-ulcer medication.  The appellant stated that he was 
currently taking Prilosec and that the medication had been 
especially beneficial.       

A Disability Determination and Transmittal from the Social 
Security Administration (SSA), dated in October 1995, shows 
that at that time, the SSA determined that the appellant was 
not disabled under the Social Security Act, and was thereby 
not entitled to Social Security disability benefits.  
According to the Transmittal, the appellant's primary 
diagnosis was ischemic heart disease and his secondary 
diagnosis was affective disorders.   

The rebuilt claims folder includes a copy of the Board's 
December 1997 remand decision.  In the December 1997 
decision, it was noted that a July 1996 VA endoscopy revealed 
that the appellant's duodenum was normal and that there was 
no evidence of a duodenal ulcer.  In addition, an August 1996 
VA examination report revealed that the appellant had mild 
esophagitis and mild gastritis related to a history of 
alcohol abuse.  

In October 1998, the appellant underwent a VA examination.  
At that time, it was noted that the appellant took Prilosec 
for his stomach problems and that he was currently 
asymptomatic.  The examining physician stated that a review 
of the claims file revealed that in July 1997, the appellant 
underwent an endoscopy for symptoms of chest burning.  The 
endoscopy showed mild esophagitis and gastritis, with mucosal 
erythema and friability at the distal esophagus.  The 
examiner noted that at the time of the endoscopy, the 
appellant was consuming large amounts of alcohol and it was 
felt that the appellant's esophagitis and gastritis could be 
related to alcohol consumption.  A flexible signmoidoscopy 
was also performed and it was negative.  Following the 
physical examination, the examiner noted that in regard to 
the appellant's stomach problems, the appellant's history was 
entirely consistent with gastroesophageal reflux disease, but 
that the appellant also had a history of alcohol consumption 
which could have been exacerbating his condition.  According 
to the examiner, at present, the appellant was asymptomatic 
on medical treatment.  The examiner also reported that a 
review of the claims file showed that an upper GI series 
showed gas scattered in the large and small intestine.  There 
were increased rugal folds throughout the stomach, stressing 
hypertrophic gastritis.  Several punctate, shallow ulcers 
were possibly present.  There was incidental prolapsing of 
gastric mucosa into the duodenal bulb, and the duodenal sweep 
appeared normal.  The impression was mild hypertrophic 
gastritis.  

Outpatient treatment records from the Augusta VA Medical 
Center (VAMC), from February 1999 to August 2001, show that 
in July 2001, the appellant denied any gastric distress.  

In a Supplemental Statement of the Case (SSOC), issued in 
July 2002, the RO noted that a Social and Industrial Survey, 
dated in February 2001, indicated a diagnosis of stomach 
ulcer.  

Private medical treatment records, from June 2002 to April 
2003, are negative for any complaints or findings of a 
duodenal ulcer.  The records show intermittent treatment for 
the appellant's diagnosed chronic obstructive pulmonary 
disease, lung cancer, with lobectomy, coronary artery 
disease, and remote myocardial infarction.  According to the 
records, in July 2002, the appellant's lung cancer 
necessitated the placement of a feeding tube.  The records 
also reflect that in October 2002, the appellant underwent a 
percutaneous endoscopic gastrostomy.  At that time, it was 
noted that the appellant had undergone a prolonged 
recuperation following initial treatment for lung cancer, and 
that he had chronic malnutrition, a paralyzed left vocal 
cord, and difficulty swallowing.  It was further noted that 
the appellant elected to proceed with a gastrostomy tube.  
The postoperative diagnoses were history of lung cancer and 
malnutrition.  

In May 2003, the RO received outpatient treatment records 
from the Columbia VAMC, from August 1995 to April 2003.  The 
records show that on numerous occasions, the appellant's 
prescription for either Prilosec or Prevacid was refilled.  
The records also reflect that in June 2002, the appellant 
underwent a physical examination.  At that time, he noted 
that he had stomach queasiness, but he denied any nausea, 
vomiting, diarrhea, or constipation.  Following the physical 
examination, the examining physician stated that due to the 
appellant's complaint that his medication, gabapentin, was 
causing abdominal distress, the appellant would be weaned off 
of gabapentin.  


II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2003). Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  While a rating specialist 
is directed to review the recorded history of a disability in 
order to make a more accurate evaluation, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As previously stated, the current claims file is a rebuilt 
folder.  Thus, the Board notes that with the exception of a 
copy of a January 1998 rating action, the rebuilt file 
contains no other previous rating decisions.  However, the 
Board observes that although the January 1998 rating action 
does not contain the specific rating code for the appellant's 
service-connected duodenal ulcer, nevertheless, in the rating 
decision, the RO included the language from Diagnostic Code 
7305, which provides the criteria for evaluating duodenal 
ulcers.  In addition, in the July 2003 supplemental statement 
of the case, the RO provided the criteria found in Diagnostic 
Code 7305 and evaluated the appellant's service-connected 
duodenal ulcer under Diagnostic Code 7305.  The Board finds 
that this is the most appropriate code to rate the veteran's 
disability and as he has been advised of the applicable 
criteria the Board will evaluate the appellant's service-
connected duodenal ulcer under Diagnostic Code 7305.  

The Board notes that certain provisions of 38 C.F.R. § 4.114 
were changed effective July 2, 2001.  However, the provisions 
of Diagnostic Code 7305 for duodenal ulcer were not changed.  
In other words, the applicable diagnostic criteria are the 
same under either the pre-July 2, 2001, version of this 
Diagnostic Code or the current version.

Under Diagnostic Code 7305, a 10 percent rating will be 
assigned for ulcer disease with recurring symptoms once or 
twice yearly.  A 20 percent rating will be assigned for 
recurring episodes of severe symptoms 2 or 3 times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations.  A 40 percent rating will be assigned for 
moderately severe ulcer disease, which is less than severe 
but with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  A 60 
percent evaluation will be assigned for severe ulcer disease, 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2003).  

In every instance where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating 
shall be assigned when the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31.

The appellant maintains that his current rating is not high 
enough in light of the disability that his duodenal ulcer 
causes.  In this regard, lay statements are considered to be 
competent evidence when describing symptoms of a disease. 
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The Board notes that the appellant was scheduled for a VA 
stomach/duodenum examination in June 2003.  He failed to 
report for the scheduled examination.  When entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  Examples of good cause 
include, but are not limited to, illness or hospitalization 
of the claimant, death of an immediate family member, etc.  
See 38 C.F.R. § 3.655.     

Here, good cause has not been demonstrated.  The appellant 
has not attempted to reschedule his examination, nor has he 
provided any reason for missing the scheduled examination.  
The "duty to assist" the appellant in the development of 
facts pertinent to his claim is not a "one-way street," 
wherein the entire burden of such development is placed on 
the VA.  Wood v. Derwinski, 1 Vet. App.190 (1991).  However, 
the RO found the current VA and private medical treatment 
records submitted in support of the appellant's claim to be 
adequate for rating purposes, and confirmed and continued the 
non-compensable evaluation for the appellant's service-
connected duodenal ulcer.  The Board also finds that the 
evidence of record, to specifically include the current VA 
and private medical treatment records, is sufficient for 
rating purposes.  Although the evidence expected from the 
appellant's June 2003 VA examination would have been material 
to the appellant's claim, nevertheless, the Board concludes 
that the current VA and private medical treatment records 
submitted in support of the appellant's claim are adequate 
for rating purposes.  

Applying the facts in the case to the criteria set forth 
above, the Board finds that the criteria for a compensable 
rating for a duodenal ulcer disability have not been met. As 
noted, in order to warrant a compensable rating for duodenal 
ulcer, the evidence must demonstrate recurring symptoms once 
or twice yearly, attributable to the duodenal ulcer.

Upon a review of the evidence of record, it is unclear as to 
whether or not the appellant currently has a duodenal ulcer.  
In this regard, the Board notes that a July 1996 VA endoscopy 
revealed that the appellant's duodenum was normal and that 
there was no evidence of a duodenal ulcer.  However, in an 
October 1998 VA examination report, it was noted that an 
upper GI series showed that several punctate, shallow ulcers 
were possibly present.  In addition, according to the July 
2002 supplemental statement of the case, a Social and 
Industrial Survey, dated in February 2001, indicated a 
diagnosis of stomach ulcer.  Moreover, outpatient treatment 
records from the Columbia VAMC, from August 1995 to April 
2003, show that on numerous occasions, the appellant's 
prescription for anti-ulcer medication was refilled.  
Nevertheless, even accepting as true that the appellant 
currently suffers from a duodenal ulcer, there is no evidence 
of record showing that the appellant has recurring symptoms 
once or twice a year, attributable to the duodenal ulcer.  In 
this regard, while the private medical records, from June 
2002 to April 2003, show that in July 2002, the appellant's 
lung cancer necessitated the


placement of a feeding tube, and that in October 2002, the 
appellant underwent a percutaneous endoscopic gastrostomy due 
to his lung cancer and resulting malnutrition, the records 
are  negative for any complaints or findings of a duodenal 
ulcer.  Furthermore, although the outpatient treatment 
records from the Columbia VAMC reflect that in June 2002, the 
appellant underwent a physical examination and noted that he 
had stomach queasiness, it appears that his stomach problems 
were due to his medication, gabapentin, and the examining 
physician reported that the appellant would be weaned off of 
gabapentin.  In addition, the appellant denied any nausea, 
vomiting, diarrhea, or constipation.  

In light of the above, the Board finds that the appellant's 
service-connected duodenal ulcer disability is not manifested 
by recurring symptoms once or twice yearly.  Because the 
criteria for a compensable rating have not been met, a zero 
percent rating is for application.  38 C.F.R. § 4.31.  

The Board also observes that in the May 2003 remand decision, 
the Board noted that the evidence of record demonstrated that 
on several occasions, the appellant gave a history that he 
was status postgastric resection in 1973.  A review of the 
claims file failed to demonstrate that he had undergone such 
a procedure.  The Board noted that clarification was needed 
as to whether the appellant had undergone a gastric resection 
as a result of his service-connected ulcer.  Such a finding 
could have potentially affected his current rating.  In that 
regard, the Board stated that the appellant's disability 
would have also had to have been considered under Diagnostic 
Code 7308 for postgastrectomy syndrome.  Thus, the Board 
requested that the RO schedule the appellant for a 
comprehensive VA gastrointestinal examination to ascertain 
the current status of the service-connected duodenal ulcer.  
In addition, the examiner was requested to offer an opinion 
as to whether the appellant was status postgastric resection.  

As stated above, although the appellant was scheduled for a 
VA stomach/duodenum examination in June 2003, he failed to 
report for the scheduled examination.  Thus, the evidence of 
record remains unclear as to whether the appellant had 
undergone a 


gastric resection as a result of his service-connected ulcer.  
However, the Board notes that even accepting as true that the 
appellant underwent a gastric resection as a result of his 
service-connected ulcer, and as such, the appellant's 
service-connected duodenal ulcer was evaluated under 
Diagnostic Code 7308, the Board finds that the criteria for a 
compensable rating would still not be met.   

For post-gastrectomy syndromes, when there are infrequent 
episodes of epigastric distress with characteristic "mild" 
circulatory symptoms or continuous mild manifestations, a 20 
percent evaluation may be assigned under Diagnostic Code 
7308.  When there are "moderate," less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss, a 40 
percent evaluation may be assigned.  "Severe" post 
gastrectomy syndrome, associated with nausea, sweating, 
circulatory disturbances after meals, diarrhea, hypoglycemic 
symptoms and weight loss with malnutrition and anemia 
warrants a 60 percent evaluation.  38 C.F.R. § 4.114, 
Diagnostic Code 7308 (2003).  

In this case, a compensable rating would not be available if 
the appellant's ulcer disability were to be rated under 
Diagnostic Code 7308.  In this regard, the Board notes that 
the most recent clinical evidence does not show symptoms of 
cold sweats, clammy skin, chill bumps, or any other 
manifestations of mild circulatory symptoms after meals, nor 
evidence of diarrhea or weight loss.  In addition, although 
the private medical records, from June 2002 to April 2003, 
show that the appellant currently suffers from malnutrition, 
the records reflect that his malnutrition is secondary to his 
nonservice-connected lung cancer, and not to his service-
connected ulcer.  As mild post-gastrectomy syndrome is not 
shown, there is no basis for a higher rating under Diagnostic 
Code 7308.

This is a case where the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt doctrine is 
not applicable.  38 U.S.C.A. § 5107(b) (West 2002).  
Therefore, the claim for an increased (compensable) rating 
for duodenal ulcer must be denied.     


ORDER

Entitlement to an increased (compensable) evaluation for 
duodenal ulcer is denied.  



                       
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



